                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

 BETTER MOUSE COMPANY, LLC,

      Plaintiff,                                   CIVIL ACTION NO. 2:19-cv-157

        v.
                                                   JURY TRIAL DEMANDED
 ANKER TECH CORPORATION, ANKER
 INNOVATIONS TECHNOLOGY CO.
 LTD., ANKER INNOVATIONS LIMITED
 f/k/a ANKER TECHNOLOGY CO. LTD.,
 and FANTASIA TRADING LLC d/b/a
 ANKERDIRECT,

      Defendants.


               ORDER GRANTING PLAINTIFF’S EX PARTE MOTION
             FOR LEAVE TO FILE ORIGINAL COMPLAINT UNDER SEAL

      After having considered Plaintiff’s Ex Parte Motion for Leave to File Under Seal its

original complaint against the above-named Defendants, the Court hereby ORDERS that such

motion be, and hereby is, GRANTED.




                                              1
